DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Note the foreign priority document is not in English and a certified English translation has not been provided by Applicant; a certified English translation might be necessary to overcome the date of a reference relied upon by the examiner. See MPEP 213 and 37 CFR 1.55(g)(3)-(4).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites “hollow portions” in line 2 and also recites “the hollow portion” in line 15; it is not clear if the hollow portion is a different addition hollow portion from the ones recited in line 2 and is lacking proper antecedent basis or is the same hollow portions of line 2 and is missing an “s” to recite plural portions in line 15.
Claims 2-8 depend from claim 1 and fail to remedy its deficiencies.
Clarification and/or amendment is respectfully requested.

Claim 2 recites “the outer shroud adjacent in the circumferential direction” in line 4, the limitation lacks proper antecedent basis; note that claim 2 depends from claim 1 which recites “an outer shroud” in singular form in line 3 and does not recite an adjacent outer shroud.
Claims 3-4 depend from claim 2 and fail to remedy its deficiencies.
Clarification and/or amendment is respectfully requested.

Claim 3 recites “a surface of the outer plate flange portion in a wall thickness” (emphasis added) in line 2-3 and depends from claim 1 which recites “a surface of the outer plate flange portion in a wall thickness” in line 13-14; it is not clear if a surface and a wall thickness in claim 3 refer to the same surface and wall thickness of claim 1 or different ones.
Claim 4 depend from claim 3 and fail to remedy its deficiencies.
Clarification and/or amendment is respectfully requested.

Claim 5 recites “the turbine rotor axial direction of the inner shroud adjacent in the circumferential direction” (emphasis added) in line 3-4 and the limitations lack proper antecedent basis; note that a turbine rotor axial direction was introduced in claim 2, however, claim 5 depends from claim 1 and not claim 2; furthermore, claim 1 recites “an inner shroud” in singular form in line 7 and does not recite an adjacent inner shroud.
Claim 6 depend from claim 5 and fail to remedy its deficiencies.
Clarification and/or amendment is respectfully requested.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 5 and 8 (as far as the claims are definite and understood) is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Otomo et al – hereafter Otomo – (US 10,641,116 B2).

Regarding claim 1, Otomo teaches a turbine stator blade (Fig.2) comprising: 
a blade effective part (Fig.2, 51) having hollow portions inside (Fig.2, 71; note not all are numbered); 
an outer shroud (Fig.2, 61o) having an outer plate flange portion (Fig.2, 67) provided on a radial-direction outer side of the blade effective part (Fig.2), and a pair of outer mounting portions (Fig.2, 65f/b) projecting from the outer plate flange portion to a radial-direction outer side and provided in a circumferential direction on a front edge side and a rear edge side (Fig.2); 
an inner shroud (Fig.2, 61i) having an inner plate flange portion (Fig.6, 67) provided on a radial-direction inner side of the blade effective part (Fig.2/6); 
first cooling medium introduction passages (Fig.2, note arrow Ac on the left side and adjacent arrow showing air cooling medium introduction passages) which introduce a cooling medium (Fig.2, Ac) 
a second cooling medium introduction passage (Fig.2, formed by 69 and receiving cooling medium via 68) formed in a direction along a surface of the outer plate flange portion in a wall thickness of the outer plate flange portion (Fig.2, note 69 is formed as claimed), which introduces a cooling medium to the hollow portion of the blade effective part (column 11 line 48-51).

Regarding claim 5, Otomo further teaches the inner shroud comprises: 
a second plate-shaped member (Fig.3, 76) provided between side surfaces (Fig.2, 63p/63n) extending in the turbine rotor axial direction of the inner shroud adjacent in the circumferential direction, and sealing between the inner shrouds (column 8 line 31-33; note plate-shaped member seal 76 is located in seal groove 77); and 
second cooling medium discharge passages (Fig.2/3, 95 on 61i) formed in a direction along a surface of the inner plate flange portion in a wall thickness of the inner plate flange portion (Fig.2), which discharge a cooling medium in the hollow portions to an outside (Fig.2/3; cooling medium is ejected outside passages 95), and 
wherein the second cooling medium discharge passages are formed on a radial-direction outer side further than the second plate-shaped member (Fig.2/3).

Regarding claim 8, Otomo further teaches the second cooling medium introduction passage is provided on a front edge side of the turbine stator blade (Fig.2, note second cooling medium introduction passage 69 is formed from the front edge side to an aft edge side).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 (as far as the claim is definite and understood) is/are rejected under 35 U.S.C. 103 as being unpatentable over Otomo et al – hereafter Otomo – (US 10,641,116 B2) in view of Jackson et al – hereafter Jackson – (US 9,512,782 B2).
Otomo teaches all the limitations in claim 5, see above, and further teaches the inner shroud is an inner shroud in a stator blade in a first turbine stage (Fig.1/2, 46/50; note 46/50 adjacent combustor 30), however, does not explicitly teach the inner shroud comprises a third plate-shaped member sealing between the inner shroud and a first turbine member adjacent to an upstream side of the inner shroud, and wherein the second cooling medium discharge passages are formed on a radial-direction outer side further than the third plate-shaped member.
Jackson teaches a turbine stator blade (Fig.2/3, 24) comprising: a blade effective part (Fig.3, where numeral 24 points to), an outer shroud (Fig.3, 31) and an inner shroud (Fig.3, 29). Jackson further teaches the inner shroud is an inner shroud in a stator blade in a first turbine stage (Fig.3); the inner shroud comprises a third plate-shaped member (Fig.3, 26) sealing between the inner shroud and a first turbine member adjacent (Fig.3, 28) to an upstream side of the inner shroud (Fig.3); this configuration allows minimizing gas path flow leakage which improves the overall efficiency of a turbine engine.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the turbine stator blade of Otomo by having the inner shroud comprises a third plate-shaped member sealing between the inner shroud and a first turbine member .

Allowable Subject Matter
Claims 2-4 and 7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:
The following claim limitations were not found in the prior art:
the outer shroud comprises a first plate-shaped member provided between side surfaces extending in a turbine rotor axial direction of the outer shroud adjacent in the circumferential direction, and sealing between the outer shrouds, and wherein the second cooling medium introduction passage is formed on a radial-direction outer side further than the first plate-shaped member (claim 2, emphasis added);
the closest prior art reference (Otomo) discloses the outer shroud including a firs plate-shaped member (Fig.2, 76), however, fails to disclose the claimed configuration of the second cooling medium introduction passage in relation to the first plate-shaped member; furthermore, a potential modification of the first plate-shaped member location could render the invention of Otomo 
the outer shroud is an outer shroud in a stator blade in a first turbine stage, the outer shroud comprises a fourth plate-shaped member sealing between the outer shroud and a second turbine member adjacent to an upstream side of the outer shroud, and wherein the second cooling medium introduction passage is formed on a radial-direction outer side further than the fourth plate-shaped member (claim 7, emphasis added);
the closest prior art reference (Otomo) discloses an outer shroud in a stator blade in a first turbine stage (Fig.1/2, 46/50; note 46/50 adjacent combustor 30), however, does not disclose the fourth plate-shaped member as claimed;
another relevant prior art reference (Jackson) discloses a fourth plate-shaped member (Fig.3, 27), however, it was not possible to determine what would be the relationship between the second cooling medium introduction passage of Otomo in relation to the potential addition of the fourth plate-shaped member of Jackson.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN G FLORES whose telephone number is (571)272-3486.  The examiner can normally be reached on Monday - Friday, 8:30am - 5:30pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David E Sosnowski can be reached on 571-270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-




                                                                                                                                                                                   /JUAN G FLORES/Primary Examiner, Art Unit 3745